         Case 2:18-cv-01886-MSG Document 37 Filed 08/21/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________________
                                            :
YOLANDA WOOD, Administratrix of the         :            CIVIL ACTION
Estate of Aaron Lee Simpson, Jr.,           :
                                            :
                    Plaintiff,              :
                                            :
              v.                            :            No. 18-1886
                                            :
NATIONAL RAILROAD PASSENGER                 :
CORPORATION, also known as AMTRAK,          :
                                            :
                    Defendant.              :
____________________________________________:

                                          ORDER

       AND NOW, this 21st day of August, 2020, upon consideration Defendant National

Railroad Passenger Corporation’s “Motion for Summary Judgment” (ECF No. 22), Plaintiff’s

response thereto (ECF No. 30), Defendant’s “Motion to Preclude Testimony of Plaintiff’s Expert

Richard Beall” (ECF No. 26), and Plaintiff’s response thereto (ECF No. 31), it is hereby

ORDERED that, based on the reasons discussed in the accompanying Memorandum Opinion,

Defendant’s motion (ECF No. 22) is GRANTED in part and DENIED in part as follows:

   1. Defendant’s motion is GRANTED regarding Defendant’s allegedly negligent conduct.

   2. Defendant’s motion is GRANTED regarding Defendant’s alleged failure to train Engineer

       Wilson.

   3. Defendant’s motion is GRANTED regarding Defendant’s alleged failure to erect fencing

       along its right-of-way.

   4. Defendant’s motion is DENIED regarding Defendant’s allegedly wanton conduct.
          Case 2:18-cv-01886-MSG Document 37 Filed 08/21/20 Page 2 of 2




    5. Defendant’s motion is GRANTED regarding the allegedly excessive speed of Defendant’s

        train.

    6. Defendant’s motion is DENIED regarding Plaintiff’s allegedly wanton conduct.

    7. Defendant’s motion is GRANTED regarding Plaintiff’s claim for punitive damages.

        It is further ORDERED that Defendant’s motion to preclude the testimony of Richard

Beall (ECF No. 26) is DENIED without prejudice. Defendant may raise this issue, if necessary,

before trial.



                                          BY THE COURT:



                                          /s/ Mitchell S. Goldberg
                                          MITCHELL S. GOLDBERG, J.
